This is an appeal by the employer, and by the Glens Falls Indemnity Company, from an award by the State Industrial Board. The carrier contends that another insurance company, the Massachusetts Bonding Company, should be ordered to be jointly liable to pay said award. This is the only contention before the court. The employer had returned the policy of insurance of the Massachusetts Bonding Company before the accident occurred. It was not a cancellation. Subdivision 5 of section 54 of the Workmen’s Compensation Law did not apply to the policy of the Massachusetts Bonding Company returned by the assured. Award affirmed, with costs to the State Industrial Board. Hill, P. J., MeNamee, Crapser and Bliss, JJ., concur; Rhodes, J., dissents.